ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Omran Holding Group                          )    ASBCA Nos. 60582, 60583, 60584
                                             )               60585,60586,60587
                                             )               60588,60589,60599
                                             )
Under Contract Nos. W5J9JE-12-C-0008         )
                    W5J9JE-12-C-0011         )
                    W5J9JE-12-C-0077         )
                    W5J9JE-12-C-0106         )
                    W5J9JE-12-C-0121         )
                    W5J9JE-12-C-0155         )
                    W912PP-13-C-0004         )
                    W5J9JE-14-C-0013         )
                    W912BU-15-C-OOO 1        )

APPEARANCES FOR THE APPELLANT:                    Dirk D. Haire, Esq.
                                                  Alexa Santora, Esq.
                                                   Fox Rothschild LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  James D. Stephens, Esq.
                                                  Justin P. McCorcle, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                              ORDER OF DISMISSAL

       On October 29, 2018, appellant filed an unopposed motion to dismiss with
prejudice. The appeals are dismissed with prejudice.

       Dated: October 30, 2018



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60582, 60583, 60584, 60585,
60586, 60587, 60588, 60589, 60599, Appeals of Omran Holding Group, rendered in
conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2